Citation Nr: 0023996	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  92-04 816	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation greater than 
70 percent for a generalized anxiety disorder with mild 
depressive features and PTSD by record, to include 
consideration of entitlement to a 100 percent rating based 
upon the provisions of 38 C.F.R. § 4.16(c) (1996).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1952 
to May 1955.  

In June 1999, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of entitlement to a disability evaluation 
greater than 70 percent for a service-connected psychiatric 
disorder, initially defined as post-traumatic stress disorder 
(PTSD) and currently characterized as a generalized anxiety 
disorder with mild depressive features and PTSD by record, to 
include consideration of entitlement to a 100 percent rating 
under the provisions of 38 C.F.R. § 4.16(c) (1996).  The 
veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2000, the 
Court granted a joint motion for remand.  


REMAND

Review of the claims folder indicates that, in April 1994, 
the regional office (RO) asked the Social Security 
Administration (SSA) to furnish a copy of the decision 
granting the veteran Social Security disability benefits as 
well as copies of the medical records used to support the 
award.  Subsequently, in November 1994, the RO received from 
the SSA copies of medical reports used to support the grant 
of Social Security disability benefits to the veteran.  
Importantly, however, the SSA did not submit a copy of the 
decision awarding such benefits.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 373 (1992) (there is a continuing obligation 
on VA to assist veterans in developing the facts of their 
claims throughout the entire administrative adjudication and 
this obligation includes the duty to obtain records regarding 
their medical history).  

Additionally, the most recent record of psychiatric treatment 
that the veteran has received that has been included in the 
claims folder is a discharge summary report from an 
approximately three-week hospitalization at the VA Medical 
Center (VAMC) in San Juan, Puerto Rico from June to July 
1991.  On remand, therefore, an attempt should be made to 
obtain copies of records of more recent psychiatric treatment 
that the veteran may have received at this VA medical 
facility.  See Simington v. Brown, 9 Vet.App. 334 (1996) (per 
curiam) (stipulating that VA is deemed to have constructive 
knowledge of any documents "within the Secretary's control" 
and that any such documents relevant to the issue under 
consideration must be included in the record on appeal).  See 
also Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding 
records in constructive possession of VA).  

Further review of the claims folder indicates that the last 
VA psychiatric examination that the veteran has undergone was 
dated in December 1995, almost five years ago.  The Board 
believes that, on remand, the veteran should undergo an 
evaluation of his generalized anxiety disorder with mild 
depressive features and PTSD by record to determine the 
current nature and severity of this service-connected 
psychiatric disability.  Such evaluation should include 
consideration of all of the evidence of record, including any 
additional information received pursuant to this Remand.  

For the reasons stated, the veteran's increased rating claim 
is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any ongoing treatment 
for his service-connected generalized 
anxiety disorder with mild depressive 
features and PTSD by record.  The Board 
is particularly interested in records of 
psychiatric treatment that the veteran 
may have recently received at the VAMC in 
San Juan, Puerto Rico.  The RO should 
obtain all VA records and assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  The RO should also obtain a copy of 
any SSA decision granting or denying 
disability benefits to the veteran as 
well as any vocational assessment.  All 
documents received should be associated 
with the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the extent of his 
service-connected generalized anxiety 
disorder with mild depressive features 
and PTSD by record.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
before the examination.  All necessary 
tests and studies should be completed.  
The examiner should be asked to identify 
the severity of the veteran's 
service-connected psychiatric disorder by 
identifying all disabling manifestations 
and by providing an opinion as to the 
overall effect of this disability on his 
social and occupational adaptability.  A 
GAF score should be provided along with 
an explanation of the score's meaning in 
the context of applicable rating 
criteria.  Findings necessary to apply 
both old and new rating criteria should 
be made.  38 C.F.R. §§ 4.16(c), 4.132 
(1996); 38 C.F.R. § 4.130 (1999).  

4.  After the development requested above 
has been completed, the RO should 
re-adjudicate the increased rating issue 
on appeal.  In adjudicating this rating 
claim, the RO must consider all the 
evidence of record and all potentially 
applicable rating criteria, including 
both old and new rating criteria for 
evaluating psychiatric disability.  
38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.130 (1999).  See also, 38 C.F.R. 
§ 4.16(c) (1996).  If the benefit sought 
remains denied, a supplemental statement 
of the case should be issued which 
includes a discussion of all relevant 
evidence received since the last 
supplemental statement of the case was 
furnished to the veteran in July 1998.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to comply with governing 
adjudicative procedures and to obtain clarifying evidence.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this remanded issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



